July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          EVERBANK, N.A., Appellant

NO. 14-15-00785-CV                      V.

                   SEEDERGY VENTURES, INC., Appellee
                    ________________________________

       This cause, an appeal from the judgment signed June 15, 2015 in favor of
Seedergy Ventures, Inc., was heard on the transcript of the record. We have
inspected the record and find that Seedergy Ventures, Inc. was not entitled to
summary judgment on the grounds asserted in its motion for summary judgment.
We further find that EverBank, N.A. is entitled to summary judgment because it
conclusively established that it is the holder of the note. We therefore order the
judgment of the court below REVERSED and RENDER judgment that Seedergy
Ventures, Inc. take nothing by its claims against EverBank, N.A.

      We further order that all costs incurred by reason of this appeal be paid by
Seedergy Ventures, Inc.

      We further order this decision certified below for observance.